Vu la demande déposée le 8 février 1996, à la direction
générale des mines, demande par laquelle ETAP sollicite une
extension de 500 km? de la superficie du permis "Medjerda”,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 2 avril 1996,

Vu le rapport du directeur général de l'énergie,

Arrête :

Article premier. - Est accordée une extension de superficie de
500 kilomètres carrés du permis de recherche de substances
minérales du second groupe dit permis "Medjerda”.

Cette extension portera la superficie totale dudit permis à 4460
kilomètres carrés soit 1115 périmètres élémentaires.

Le permis ainsi étendu est délimité conformément aux
dispositions de l'article 37 du décret susvisé du ler janvier 1953,
par les numéros de repères et les sommets figurant dans le tableau
ci-après :

Sommets N° de repères
1 806 302
2 760 302
3 760 284
4 750 284
5 750 270
6 760 270
7 760 250
8 750 250
9 750 230
10 720 230
il 720 220
12 710 220
13 710210
14 700 210
15 700 192
16 710 192
17 710 200
18 720 200
19 720 210
20 730 210
21 730 200
2 740 200
23 740 190
24 760 190
25 760 220
26 780 220
27 780 240
28 790 240
29 790 290
30 800 290
31 800 292
32 806 292
33/1 806 302

Art. 2. - Ce permis demeure régi par la convention et ses
annexes telles que ratifiées par la loi n° 94-22 du 7 février 1994,
ainsi que par le décret susvisé du Ler janvier 1953 et par les lois n°
85-93 du 22 novembre 1985, n° 87-0 du 6 mars 1987 et n° 90-56
du 18 juin 1990 susvisées.

Tunis, le 3 août 1996.
Le Ministre de l'Industrie
Slaheddine Bouguerra
Vu
Le Premier Ministre

Hamed Karoui

Arrêté du ministre de l'industrie du 3 août 1996, portant
cession totale d'intérêts et extension de la durée de la
période initiale du permis de recherche de substances
minérales du second groupe dit permis "Zarat".

Le ministre de l'industrie,

Vu le décret du ler janvier 1953 sur les mines,

Vu le décret du 13 décembre 1948, instituant des dik
spéciales pour faciliter la recherche et l'exploitation des substances
minérales du 2ème groupe, ensemble les textes qui l'ont modifié
ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, ratifiant le décret-loi
n° 85-9 du 14 septembre 1985 instituant des dispositions spéciales
concernant la recherche et la production des hydrocarbures
liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987, portant modification du
décret-loi susvisé,

Va la loi n° 90-56 du 18 juin 1990, portant encouragement à la
recherche et à la production des hydrocarbures liquides et gazeux,

Va la loi n° 91-7 du 11 février 1991, portant approbation de la
convention, du cahier des charges et leurs annexes signés à Tunis
le 5 avril 1990 entre l'Etat Tunisien d'une part, l'entreprise
tunisienne d'activités pétrolières (ETAP), et la société Coho
International Ltd (COHO) d'autre part,

Vu la loi n° 94-40 du 7 mars 1994, portant approbation de
l'avenant n° 1 modifiant la convention et ses annexes relatives au
permis "Zarat",

Vu le décret n° 86-200 du 7 février 1986, portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu l'arrêté du 19 septembre 1990, portant institution du permis
de recherche de substances minérales du second groupe dit permis
"Zarat",

Vu l'arrêté du 26 novembre 1991, portant cession partielle des
intérêts de COHO dans le permis "Zarat" au profit de Marathon
Petroleum Zarat Ltd,

Vu l'arrêté du 28 janvier 1993, portant cession partielle des
intérêts de COHO dans le permis "Zarat” au profit de la société
Edisto Tunisia Lid,

Vu l'arrêté du 16 décembre 1993, portant cession totale des
intérêts de COHO dans le permis "Zarat" au profit de la société
Command Petroleum Tunisia PTY Ltd (Command),

Vu l'arrêté du 19 octobre 1995, portant extension de dix huit
mois de la durée de la période initiale du permis "Zarat",

Vu l'arrêté du 18 mars 1996, portant rectification des
coordonnées du permis "Zarat",

Vu la lettre du 19 août 1992 par laquelle la société Marathon
Petroleum Zarat Ltd a notifié à l'autorité concédante la cession de
la totalité de ses intérêts à sa filiale M.P Zarat Limited,

Vu la demande du 23 janvier 1996, déposée à la direction des
mines, demande par laquelle les sociétés ETAP, M.P Zarat
Limited, Edisto et Command ont sollicité une extension de quatre
mois de la durée de la période initiale du permis "Zarat",

Vu la demande du ler avril 1996, déposée à la direction
générale des mines, demande par laquelle la société Edisto, a
sollicité l'autorisation de céder la totalité de ses intérêts dans
le permis "Zarat" au profit de la société Medex Petroleum
Ltd,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 2 avril 1996,

Vu le rapport du directeur général de l'énergie,
Arrête :

Article premier. - Est accordée une extension de quatre mois
de la durée de la période initiale du permis de recherche de
substances minérales du second groupe dit permis "Zarat".

Page 1760

«<

Journal Officiel de la République Tunisienne — 16 août 1996 N° 66
Suite à cette extension, la durée de la période initiale du permis
arrivera à échéance le 23 juillet 1996.

Art. 2. - Est autoris
Edisto dans le permis
Petroleum Ltd "Medex".

Suite à cette cession, les taux de participation des cotitulaires
seront fixés comme suit :

e la cession totale des intérêts de la société
"Zarat" au profit de la société Medex

- ETAP :55%
- MP Zarat Limited : 30%
- COMMAND :10%
- MEDEX : 5%

Art. 3. - Cette cession entrera en vigueur à partir de la date de
publication du présent arrêté au Journal Officiel de la République
Tunisienne.

Art. 4. - Ce permis demeure régi par la convention et ses
annexes telles que ratifiées par la loi n° 91-7 du 11 février 1991,
ainsi que par le décret susvisé du ler janvier 1953 et par les lois n°
85-93 du 22 novembre 1985, n° 87-9 du 6 mars 1987 et n° 90-56
du 18 juin 1990 susvisées.

Tunis, le 3 août 1996.

Le Ministre de l'Industrie
Slaheddine Bouguerra
Vu
Le Premier Ministre

Hamed Karoui

Arrêté du ministre de l'industrie du 3 août 1996, portant
cession partielle d'intérêts dans le permis de recherche
de substances minérales du second groupe dit permis
"Sbiba".

Le ministre de l'industrie,

Vu le décret du ler janvier 1953 sur les mines,

Vu le décret du 13 décembre 1948, instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation des substances
minérales du 2ème groupe, ensemble les textes qui l'ont modifié
ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, ratifiant le décret-loi
n° 85-9 du 14 septembre 1985 instituant des dispositions spéciales
concernant la recherche et la production des hydrocarbures
liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987, portant modification du
décret-loi susvisé,

Vu la loi n° 90-56 du 18 juin 1990, portant encouragement à la
recherche et à la production des hydrocarbures liquides et gazeux,

Vu la loi n° 94-5 du 17 janvier 1994, portant approbation de la
convention, du cahier des charges et leurs annexes signés à Tunis
le 30 juin 1993 entre l'Etat Tunisien d'une part, l'entreprise
tunisienne d'activités pétrolières (ETAP) et les sociétés Arco
Tunisia Inc (ARCO), Pict Petroleum Tunisia Ltd (PICT) et
Géodyne Tunisia Ltd (GEODYNE) d'autre part,

Vu le décret n° 86-200 du 7 février 1986, portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Va l'arrêté du 20 octobre 1993, portant institution d'un permis
de recherche de substances minérales du 2ème groupe dit permis
"Sbiba”,

Vu la lettre du 21 janvier 1994 par laquelle la société Géodyne
Tunsia Lid a notifié le changement de sa dénomination en Latex
Resources International Inc "Latex",

Vu la demande déposée le 13 novembre 1995, à la direction
générale des mines, demande par laquelle la société Arco Tunisia
Ine, sollicite l'autorisation de céder une partie de ses intérêts dans

le permis "Sbiba" au profit de la société Latex Resources
International Inc,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 2 avril 1996,

Vu le rapport du directeur général de l'énergie,
Arrête :

Article premier. - Est autorisée la cession partielle des intérêts
de la société Arco Tunisia Inc dans le permis "Sbiba" au profit de
la société Latex Resources International Inc.

Suite à cette cession, les taux de participation des cotitulaires
seront fixés comme suit :

- ETAP :55%
- ARCO :32%
- PICT :10%

- LATEX : 08%

Art. 2. - Cette cession entrera en vigueur à partir de la date de
publication du présent arrêté au Journal Officiel de la République
Tunisienne.
Tunis, le 3 août 1996.
Le Ministre de l'Industrie
Slaheddine Bouguerra
Vu
Le Premier Ministre
Hamed Karoui

Arrêté du ministre de l'industrie du 3 août 1996, portant
extension de la durée de validité de la période initiale
du permis de recherche de substances minérales du
second groupe dit permis "Fejaj".

Le ministre de l'industrie,

Vu le décret du ler janvier 1953 sur les mines,

Vu le décret du 13 décembre 1948, instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation des substances
minérales du 2ème groupe, ensemble les textes qui l'ont modifié
ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, ratifiant le décret-loi
n° 85-9 du 14 septembre 1985 instituant des dispositions spéciales
concernant la recherche et la production des hydrocarbures
liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987, portant modification du
décret-loi susvisé,

Va la loi n° 90-56 du 18 juin 1990, portant encouragement à la
recherche et à la production des hydrocarbures liquides et gazeux,

Vu la loi n° 92-91 du 26 octobre 1992, portant approbation de
la convention et ses annexes signées à Tunis le 12 décembre 1991
entre l'Etat Tunisien d'une part, l'entreprise tunisienne d'activités
pétrolières (ETAP) et la société Soco Tunisia Inc (Soco) d'autre
part,

Vu le décret n° 86-200 du 7 février 1986, portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu l'arrêté du ler avril 1992, portant institution du permis de
recherche de substances minérales du second groupe dit permis
"Fejaj" au profit de l'entreprise tunisienne d'activités pétrolières
(ETAP),

Vu l'arrêté du 4 décembre 1992, portant extension de la
superficie du permis "Fejaj",

Vu l'arrêté du 28 juillet 1995, portant extension d'une année de
la durée de validité de la période initiale du permis "Fejaj",

Vu la lettre du 27 mars 1995 par laquelle la société Soco
Tunisia Inc a notifié le changement de sa dénomination en
Command Petroleum (Tunisia) PTY Limited,

N° 66 Journal Officiel de la République Tunisienne — 16 août 1996

Page 1761

>
